Citation Nr: 1441367	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and emphysema, as due to asbestos exposure or other environmental hazards (lung disability).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to December 1978.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the RO.  

In December 2013, the Board remanded the case for further development of the record.  

This appeal was processed using the Veterans Benefits Management System.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets the additional delay, the Board finds that a remand is necessary to obtain a medical opinion to clarify whether it is at least as likely as not that the Veteran's current lung disability is due to an event or incident of his service.  

The Board notes that an August 2011 note by Dr. Rivera indicated that the Veteran's condition was probably due to his service, but did not provide an adequate rationale to support the statement.  

In its December 2013 remand, the Board asked for any updated medical evidence with respect to treatment by Dr. Rivera.  It also directed the RO to undertake any development deemed necessary, to include affording the Veteran an additional examination.  

The RO continued the denial of the claim in a Supplement Statement of the Case in January 2014, supporting its decision with the August 2011 opinion.  The Board finds that a medical opinion, preferably from Dr. Rivera is necessary at this juncture.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to order to obtain a supplemental opinion from Dr. Rivera as to the nature and likely etiology of the claimed lung disorder.  She is asked to review the entire record, to include all pertinent evidence pertaining to the Veteran's lung disability.  

If she is unavailable, another appropriate VA physician should be asked to consider the evidence of record, to include Dr. Rivera's August 2011 statement in providing the requested medical opinion.  

After reviewing the entire record, the medical reviewer should opine as to whether it is at least as likely as not that the Veteran has a current lung disability that had its clinical onset during or otherwise was due to an event or incident, to include his reported exposure to asbestos or other environmentally hazardous materials during that service.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. After completing all indicated development completed, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


